Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first action on the merits. Claims 1-20 are currently pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(3) because following figure(s) contain text that is smaller than the permissible limit of 1/8”: 
Fig. 12 and 13.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
The image viewer in claims 1, 4, 8. 
The reporting system in claims 1, 8. 
The reporting assistant in claim 1.
The at least one rule engine in claims 1, 2, 3, 5, 9, 10.
The feedback engine in claim 3.
The recipient preference engine in claim 5.
The vocabulary engine in claim 9.
The report engine in claim 10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The examiner has reviewed the specification and found no structure associated with the image viewer, the reporting system, the reporting assistant, the at least one rule engine, the feedback engine, the recipient preference engine, the vocabulary engine and the reporting engine. 
The examiner strongly suggests reciting that the various items noted above are implemented by a computer (see Spec. Para. 0102).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1, 11 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method, a system, and a CRM for improved report collaboration. 
Regarding claim 1, the limitation of displaying report information and receiving user input; and receiving and analyzing report information and user input in comparison to at least one rule to generate a report update action, and providing the report update action and regarding claims 11 and 16 (claim 11 being representative), the limitation receiving user input and report information; analyzing user input and report information to identify report recommendations; performing a requirements evaluation comparing user input and report information with report requirements to identify rule violations; evaluating user input and report information to identify useful output recommendations based on recipient information; and providing an update action said update action including at least one of a report recommendation, rule violation, or useful output recommendation as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. Claim 11 is purely directed to an abstract idea. That is other than reciting (claim 1) an image viewer, a reporting system, reporting assistant, rule engine (interpreted to be implemented by a computer for the purpose of subject matter eligibility analysis) and (claim 16) a computer and a CRM, the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for the noted computer elements, the claims encompass generating a report in the manner described in the identified abstract idea, supra. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing 
This judicial exception is not integrated into a practical application. Claim 11 is purely directed to an abstract idea. In particular, claim 1 recites the additional elements of an image viewer, a reporting system, reporting assistant and rule engine. Claim 16 recites the additional element of a computer and CRM. These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic computer performing generic computer functions) such that they amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Claims 11 and 16 further recite the additional element of image viewer and a reporting system. These additional element are recited at a high level of generality (i.e. a general means to output/receive/transmit data) and amount to extra solution activity. Extra solution activity cannot provide a practical application. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element (claim 1) an image viewer, a reporting system, reporting assistant, rule engine (interpreted to be implemented by a computer for the purpose of subject matter eligibility analysis) and (claim 16) a computer and a CRM to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).

The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)).
Claims 2-10, 12-15 and 17-20 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claim 2 further defines the rule engine. Dependent claim 3 further defines a feedback engine and an archive. Claim 3 recites the additional elements of a feedback engine and an archive which are interpreted to be part of the computer and do not provide practical application or significantly more for the same reasons noted above. Dependent claim 4 further defines the report information and how data is outputted. Dependent claim 5 further defines the at least one rule engine and a recipient preference engine. Claim 5 recites the additional elements of at least one rule engine 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 4 and 8, the limitation “image viewer” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The as-filed disclosure is devoid of any structure associated with the image viewer. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In claims 1 and 8, the limitation “reporting system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The as-filed disclosure is devoid of any structure associated with the reporting 
In claim 1, the limitation “reporting assistant” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The as-filed disclosure is devoid of any structure associated with the reporting assistant. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In claims 1, 2, 3, 5, 9 and 10, the limitation “at least one rule engine” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The as-filed disclosure is devoid of any structure associated with the at least one rule engine. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In claim 3, the limitation “feedback engine” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The as-filed disclosure is devoid of any structure associated with the feedback engine. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In claim 5, the limitation “recipient preference engine” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The as-filed disclosure is devoid of any structure associated with the 
In claim 9, the limitation “vocabulary engine” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The as-filed disclosure is devoid of any structure associated with the vocabulary engine. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In claim 10, the limitation “report engine” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The as-filed disclosure is devoid of any structure associated with the report engine. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Dependent claims are rejected by virtue of dependency. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (US 2019/0156947).

REGARDING CLAIM 1 
	Nakamura discloses a system for generating a report, comprising: an image viewer and reporting system for displaying report information and receiving user input ([0046] teaches displaying patient data. [0019] teaches receiving data inputs and [0020] teaches receiving patient data. [0021] teaches patient data including report information (interpreted by examiner as an image viewer and reporting system for displaying report information and receiving user input). see also Fig. 2A and associated text); and a reporting assistant that receives and analyzes said report information and user input in comparison to at least one rule engine to generate a report update action, and providing the report update action to the image viewer and reporting system while the user is currently using the image viewer and reporting system ([0013] teaches processing patient data (interpreted as report, see [0021] teaches patient data containing radiology reports) into a standardized, structured format, selectively runs algorithms (e.g., artificial intelligence models or rule-based processes) and [0026] teaches analysis associated with rules. [0019] teaches the system 110 processes and evaluates the obtained data through use of the patient data cache [0037] teaches the rules engine 114 continuously monitors the patient data cache 112 for updates, including new or updated patient data, algorithm results, findings, predictions, recommendations, and the like. When the patient data cache 112 is updated, the rules engine 114 may run one or more of the algorithms 118, request that the broker 116 to fetch more patient data, or request the results engine 120 produce refined, updated, or supplemental findings, predictions, and recommendations. These updates may subsequently result in updates to the patient data cache 112 (interpreted by examiner as and a reporting assistant that receives and analyzes said report information and user input in comparison to at least one rule engine to generate a report update action, and providing the report update action to the image viewer and reporting system while the user is currently using the image viewer and reporting system)).

REGARDING CLAIM 3
Nakamura discloses the limitation of claim 1 and 2.
Nakamura further discloses:
The system of claim 2, further comprising: a feedback engine; an archive with historical reports; and wherein said learning engine receives historical reports from said archive and uses machine learning to extract features from historical reports to provide update actions related to positive aspects of historical reports supplied from the feedback engine (Nakamura [0021] teaches patient data to include medical history and family history reports. [0031] teaches a broker 116 may further fetch or capture patient data from clinical systems, process the patient data (e.g., by anonymizing, extracting relevant features, converting into a structured format), and update the patient data cache 112. For instance, the rules engine 114 may request data from “similar” patients; that is, patients from the same or similar demographic groups, patients with the same or similar medical conditions or medical histories, patients who have undergone the same or similar procedures or treatments, and so forth. [0096]-[0096] teaches an example where based on medical and family history of patient, the information systems presents a recommendation (interpreted by examiner as a feedback engine; an archive with historical reports; and wherein said learning engine receives historical reports from said archive and uses machine learning to extract features from historical reports to provide update actions related to positive  aspects of historical reports supplied from the feedback engine))

REGARDING CLAIM 4
Nakamura discloses the limitation of claim 1.
Nakamura further discloses:
The system of claim 1, wherein: the report information includes radiology information; and the image viewer and reporting system displays a radiology image (Nakamura at [0021] teaches information containing radiology reports. [0022] teaches patient data includes image data referred to as radiology imaging data. [0023] teaches the processing of radiology images. [0046] teaches displaying patient data (interpreted by examiner as the report information includes radiology information; and the image viewer and reporting system displays a radiology image)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 5-8, 10-12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2019/0156921) and in further view of Wright (US 2019/0122769).
REGARDING CLAIM 2
Nakamura discloses the limitation of claim 1.

at least one rule engine (Nakamura at [0036] teaches the rules engine 114 manages the selection, invocation, and operation of the various algorithms 118. In an example, the rules engine 114 includes logic and configurable rules to: register algorithms that have been installed on the system and [0047] teaches algorithm includes machine learning models (interpreted by examiner as the at least one rule engine)).

Nakamura does not explicitly disclose, however Wright further discloses:
The system of claim 1, wherein: the at least one rule engine is a learning engine (Wright at [0005] teaches an adaptive rule-based analysis (interpreted by examiner as the at least one rule engine is a learning engine)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Nakamura to incorporate a learning engine as taught by Wright with the motivation of collecting and analyzing medical data through an automated and complex algorithmic system that quickly and efficiently provides treatment recommendations (Wright at [0003]).

REGARDING CLAIM 5
Nakamura discloses the limitation of claim 1 and 4.
Nakamura does not disclose, however Wright further discloses:
The system of claim 4, wherein the at least one rule engines comprises: a recipient preference engine that analyzes the report information in comparison with the preferences of the intended recipient and generates a report update action including a recommendation for altering the report to fit (Wright at [0101] teaches a system logic that determines recommendations and utilizes data from the one or more patient databases to make health determinations and generate one or more patient reports. In some embodiments, the healthcare data analysis and recommendation system may have various options allowing a user to select or deselect certain logics and algorithms to be used in creating customized patient reports. The recommendations and/or reports can be customized according to, for example, health clinic/provider preferences (interpreted by examiner as a recipient preference engine that analyzes the report information in comparison with the preferences of the intended recipient and generates a report update action including a recommendation for altering the report to fit with the preferences of the intended recipient)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Nakamura to incorporate the health data processing and treatment recommendation as taught by Wright with the motivation of collecting and analyzing medical data through an automated and complex algorithmic system that quickly and efficiently provides treatment recommendations (Wright at [0003]).

REGARDING CLAIM 6
Nakamura discloses the limitation of claim 1, 4 and 5.
Nakamura does not disclose, however Wright further discloses:
The system of claim 5, wherein: the recipient is a patient or a referring physician (Wright at [0101] teaches the recipient can be a health provider (patient or other user)).

REGARDING CLAIM 7

Nakamura does not disclose, however Wright further discloses:
The system of claim 1, wherein: said analyzing includes a requirements evaluation in comparison to at least one of a legal, financial, healthcare system, industry, care based, or safety requirements (Wright at [0002] teaches healthcare data analysis and recommendations (interpreted by examiner as analyzing includes a requirements evaluation in comparison to healthcare system)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Nakamura to incorporate the analyzation method as taught by Wright with the motivation of providing a high level of personalization and tailored patient reports and relevant educational materials by processing and normalizing various and complex patient data (Wright at [0003]).

REGARDING CLAIM 8
Nakamura discloses the limitation of claim 1.
Nakamura further discloses:
The system of claim 1, wherein said analyzing to generate a report update action includes the steps of: analyzing user input and report information to identify report recommendations  (Nakamura at ([0013] teaches processing patient data into a standardized, structured format, selectively runs algorithms (e.g., artificial intelligence models or rule-based processes) and [0026] teaches analysis associated with rules. [0019] teaches the system 110 processes and evaluates the obtained data through use of the patient data cache [0037] teaches the rules engine 114 continuously monitors the patient data cache 112 for updates, including new or updated patient data, algorithm results, findings, predictions, recommendations, and the like. When the patient data cache 112 is updated, the rules engine 114 may run one or more of the algorithms 118, request that the broker 116 to fetch more patient data, or request the results engine 120 produce refined, updated, or supplemental findings, predictions, and recommendations. These updates may subsequently result in updates to the patient data cache 112 (interpreted by examiner as analyzing to generate a report update action includes the steps of: analyzing user input and report information to identify report recommendations)); performing a requirements evaluation comparing user input and report information with report requirements to identify rule violations (Nakamura at ([0013] teaches processing patient data into a standardized, structured format, selectively runs algorithms (e.g., artificial intelligence models or rule-based processes). [019] teaches the system requests and receives data inputs from clinical systems (e.g., clinical data sources 122). Further, the system 110 processes and evaluates the obtained data through use of the patient data cache 112, the rules engine 114, the broker 116, the algorithms 118, and the results engine 120, and the system 110 generates and provides an output to via a dashboard system 130. [0026] teaches analysis associated with rules (interpreted by examiner as performing a requirements evaluation comparing user input and report information with report requirements to identify rule violations)); 
 
Nakamura does not disclose, however Wright further discloses:
evaluating user input and report information to identify useful output recommendations based on recipient information and providing an update action to the image viewer and reporting system, said update action including at least one of a report recommendation, rule violation, or useful output recommendation (Wright at [0057] teaches the data input and personalized patient report features are communicated to a user through a dynamic user interface configured to automatically update and adjust based on newly inputted data and/or user selection and/or rejection of recommendations in the personalized patient report. [0058] teaches a report interface comprising one or more recommendation. [0101] teaches a system logic that determines recommendations and utilizes data from the one or more patient databases to make health determinations and generate one or more patient reports. (interpreted by examiner as evaluating user input and report information to identify useful output recommendations based on recipient information and providing an update action to the image viewer and reporting system, said update action including at least one of a report recommendation, or useful output recommendation))

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Nakamura to incorporate the output recommendations as taught by Wright with the motivation of providing a high level of personalization and tailored patient reports and relevant educational materials by processing and normalizing various and complex patient data (Wright at [0003]).

REGARDING CLAIM 10
Claim 10 is analogous to Claims 1-8 thus Claim 10 is similarly analyzed and rejected in a manner consistent with the rejection of Claims 1-8.

REGARDING CLAIMS 11 and 16
Claims 11 and 16 are analogous to Claim 8 thus Claims 11 and 16 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 8.

REGARDING CLAIM 12
Nakamura and Wright discloses the limitation of claim 11.
Nakamura does not explicitly disclose, however Wright further discloses:
(Wright at [0057] teaches the data input and personalized patient report features are communicated to a user through a dynamic user interface configured to automatically update and adjust based on newly inputted data (interpreted by examiner as displaying said update action on a user interface of the image viewer and reporting system)).

REGARDING CLAIM 14
Nakamura discloses the limitation of claim 11.
Nakamura further discloses:
The method of claim 11, wherein: said update action is a useful output recommendation and said update action is applied automatically to the report without user interaction (Wright at [0057] teaches automatically updating and adjusting based on newly inputted data and/or user selection and/or rejection of recommendations in the personalized patient report (interpreted by examiner as said update action is a useful output recommendation and said update action is applied automatically to the report without user interaction))

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2019/0156921) and in further view of Kohli (US 2019/0156921).

REGARDING CLAIM 9
Nakamura discloses the limitation of claim 1.
Nakamura further discloses:
(Nakamura at [0021] teaches information containing radiology reports. [0022] teaches patient data includes image data referred to as radiology imaging data. [0023] teaches the processing of radiology images (interpreted by examiner as the report information is radiology report information)); 

Nakamura does not disclose, however Kohli further discloses:
and the at least one rule engine is a wording and vocabulary engine that analyzes the radiology report information for at least one of double negatives, defensive posturing, ambiguous vocabulary, hedge vocabulary, modifiers such as quantitative adjectives, and generalizations (Kohli at [0133] teaches a processing engine (interpreted by examiner as rule/wording/vocabulary engine) that processes input text documents and metadata by data mining and applying NLP techniques to process the data based on one or more vocabularies, ontologies, etc. (interpreted by examiner as at least one rule engine is a wording and vocabulary engine that analyzes the radiology report information for ambiguous vocabulary or hedge vocabulary)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Nakamura to incorporate the vocabulary engine as taught by Kohli with the motivation of eliminating technological limitations on associated systems to allow for tangible correlation between healthcare data. (Kohli at [0004]).

Claims 13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2019/0156921), in view of Wright (US 2019/0122769) and in further view of Kohli (US 2019/0156921).

REGARDING CLAIM 13
Nakamura and Wright discloses the limitation of claim 11 and 12.
Nakamura and Wright do not explicitly disclose, however Kohli further discloses:
The method of claim 12, further comprising the steps of receiving user input response in response to the displaying of the update action on the user interface of the image viewer and reporting section; and modifying the report information based on said user input response (Kohli at [0069] teaches processes data received at the input and generates a result that can be provided to one or more of the output and communication interface. For example, the example processor can take user annotation provided via the input with respect to an image displayed via the output and processor can process updated patient information obtained via the input to provide an updated patient record via the communication interface. [0075] teaches data can be modified and then communicated to another application or system to be modified (interpreted by examiner as receiving user input response in response to the displaying of the update action on the user interface of the image viewer and reporting section; and modifying the report information based on said user input response)). 

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the information collection and evaluation method of Nakamura, the health data processing and treatment recommendation of Wright to incorporate the methods of Kohli with the motivation of eliminating technological limitations on associated systems to allow for tangible correlation between healthcare data. (Kohli at [0004]).

REGARDING CLAIM 15
Claim 15 is analogous to Claims 1-10 thus Claim 15 is similarly analyzed and rejected in a manner consistent with the rejection of Claims 1-10.

REGARDING CLAIMS 17- 20
Claims 17-20 are analogous to Claims 12-15 thus Claims 17-20 are similarly analyzed and rejected in a manner consistent with the rejection of Claims 12-15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Rizvi (US 2012/0173476) teaches system and method for rule-based asymmetric data reporting. Flerlage (US 2020/0184209) teaches generating document content by data analysis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-

9199 (IN USA OR CANADA) or 571-272-1000. 

/LIZA TONY KANAAN/
Examiner, Art Unit 3626                                                                                                                                                                                                        
/JASON S TIEDEMAN/
Primary Examiner, Art Unit 3626